Exhibit 10.4

ASSIGNMENT OF REAL ESTATE SALE CONTRACT

 

THIS ASSIGNMENT OF REAL ESTATE SALE CONTRACT is made and entered into as of this
12th day of November, 2013, by and between CARTER VALIDUS PROPERTIES, LLC, a
Delaware limited liability company (“Assignor”), and DC-402 FRANKLIN ROAD, LLC,
a Delaware limited liability company (“Assignee”).

RECITALS

A.        Assignor is the Purchaser under that certain Real Estate Sale Contract
made by and between Bellsouth Telecommunications, LLC, a Georgia limited
liability company d/b/a AT&T Tennessee as Seller, and Assignor as Purchaser,
having an effective date of October 1, 2013, (the “Contract”) relative to
certain real property, together with Improvements, Intangible Property and
Personal Property (as defined in the Contract) located or necessary for the
operations at 402 Franklin Road, Brentwood, Tennessee (the “ Property”).

B.        Assignor wishes to assign to Assignee all of its rights under the
Agreement in return for Assignee’s agreement to assume all of Assignor’s
obligations under the Agreement.

NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:

Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor’s right, title and interest in and to the Agreement (including, without
limitation, the rights of Assignor in all deposit monies paid by Assignor under
the Agreement) regarding and relating to the Property which is the subject of
the Agreement.

Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement.

 

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

WITNESSES:     ASSIGNOR:     Carter Validus Properties, LLC,     a Delaware
limited liability company /s/ Lisete Collado     By: /s/ John E. Carter Print
Name: Lisete Collado     Name:   John E. Carter     Its:   Manager /s/ April
Tutor         Print Name: April Tutor         WITNESSES:     ASSIGNEE:    
DC-402 FRANKLIN ROAD, LLC,     a Delaware limited liability company     By:  
Carter/Validus Operating Partnership, LP a Delaware limited partnership, Its
Sole Member /s/ Lisete Collado       By:   Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, Its General Partner Print Name: Lisete Collado    
            By: /s/ John E. Carter /s/ April Tutor         Name: John E. Carter
Print Name: April Tutor         Its: Chief Executive Officer

 

-2-